CAUSE NOS. WOB-60213-J(fJ, Wl0-01183-J~
                       Wl 0-0 1184-J(f')


EX PARTE                                IN CRIMINAL DISTRICT
                                        COURT NO. 3
SENRICK WILKERSON                       DALLAS COUNTY, TEXAS


            APPLICANT's MOTION TO VACATE THE JUDGMENTS DUE
            TO STATE'S VIOLATION OF DUE PROCESS & FILINGS
            FRAUDULENT DOCUMENTS


       COMES NOW,SENRICK WILKERSON, APPLICANT pro se in   the above
styled and causes, and files this, his Motion to Vacate   the Judg-
ments due to State's violation of Due Process & Filings   of
Fraudulent Documents, respectfully showing the Court as   follow:

                              I .
     Dallas County District Courts continues to allege that
Fl0-01183 Sexual Performance by a Child & Fl0-01184 Sexual
Assualt on a Child, are companion cases to F08-60213 Compelling
Prostitution, which is totally untrue. The facts are simply this.
Applicant was never once arrested, never once taken before any
magistrate judge, never once given any opportunity to post bail,
never once informed of any rights to an examining trial or
counselor, never read any Miranda Rights, and never once partipat
-ed in any first preliminary intial appearances for cause numbers
Fl0-01183 & Fl0-01184, asrequired by Texas Law. See ART.l5.17 COD~
CRIM. PROC. Such actions totally violated Apllicant's due process
and again, it must be repeated that Applicant was never once
arrested and never once arraigned for both tainted sex offenses.
        The Fourteenth Amend. to the United States Constitution
provide that no person shall be deprived of life, liberty, or
property without due process of law. U.S. Const.Amend.XIV l.
Applicant demonstrates that he possess a constitutionally protect
-ed interest in life, liberty or property, and that the State's
actions has deprived hi~of that interest, because Applicant was
out of jail on bond for two(2) years for F08-60213 Compelling
Prostituion & F08-60222 AGG. Promotion of Prost. The record shall
total~support this statement. However, Applicant was never
arrested or arraigned for cause NOS. Fl0-01183 & Fl0-01184; And
by Dallas County fraudulently forging documents showing four(4)
different arrest dates for both tainted sex offenses, evidences
Applicant's demonstrations that he was deprived of his life,
liberty, and property. See Valmonte V. Bane, 18 F.3d 992,998(2nd
Cir.l994).
       The Supreme Court has stated that procedural due process
claims are to be examined "in two steps: the first asks whether
there exists a liberty or property interest which has been
interfered with by the state, second examines wether the procedur
-es attendant upon that deprivation were constitutionally suffici
-ent." See Kentucky Dept. of Corrections V. Thompson, 490 U.S.
454,460 109 S.ct.l904,104 L.Ed. 2d 506(1989)(citations omitted).

                              II.
       Dallas County District Clerk's office is fraudently
showing these four(4) different arrest dates from Fl0-01183 Sexual
Performance CH & Fl0-01184 Sexual Assault CH:
l. The JUDGMEN~ OF CONVICTION BY JURY & NOTICE OF DISPOSITION
   documents show the arrest date as 9/7/2008.
2. The Judicial Information & Criminal History Records documents
    show the arrest date as 12/17/2010.
3. A u.s. District Court magistrate judge, stated in his findings
    that the arrest was in September of 2010. See case NO. 3-ll-cv
    -00659-B,page ID53.
4. The capias warrants show the arrest dates as Dec-23,2010.
~hese facts are proof of all fraudulently forged arrest dates
from both tainted sex offenses which is included in the incomplete
Clerk's record.
        It must be repeated that the State is fraudulently showing
four(4) different arrest dates from both tainted sex offenses.
But the State can not provide any arrest reports, offense reports
complaint affidavits, and no book-in sheet informations to support
such fraud and falsifieded documents; When, Tex.Crim.Stat.Ann.
ch.233 provides: The officer, or person executing a warrant of
arrest, shall take the person whom he is directed to arrest
forthwith before the magistrate who issued the warrant, or before
the magistrate named in the warrant; Tex.Crim.Stat.Ann.Ch.233
provides that a person held under warrant of arrest shall be
forthwith taken before a magistrate. The word "forthwith" has
been held to mean within a reasonable time, without unnecessary
delay. The only time that~the State issued any arrest warrants
for both tainted sex cases was on ll/29/2010, without the sig-
nature of any magistrate judge, or any name of any judge in the
fraudulently forged warrants. These warrants were also dismissed
by the District Attorney on 11/29/2010, but show an arrest date
as Dec.23;2010, which is absolutely impossible due to the fact
that Applicant was illegally convicted and sentenced on 12/17/
2010. Tex.Crim.Stat.Ann.Ch. 218 provides: A ''warrant of arrest''
is a written order from a magistrate directed to a peace officer
or some other person specially named, commanding him to take the
body of the person accused of an offense, to be dealt with accord
-ing to law.
        In any event Applicant is entitled to his release where
the State failed to take the Applicant before any magistrate who
allegedly issued the arrest warrants upon the four(4) fraudulentlq
forged arrest dates on the sexual performance by a child & sexual
assault on a child charges. Applicant is entitled to his freedom
by virtue of Tex.Crim.Stat.Ann.Ch. 233 and its related status.
The State was required by Tex.Crim.Stat.Ann.Ch. 233 to take
Applicant before a magistrate that allegedly issued the arrest
warrants. See Ex parte Henry Wright, 138 Tex.Crim. 350; 136 S.W.
2d 212; 1940 Tex.Crim.App. LEXIS 62 No. 20921.

       WHEREFORE, PREMISES CONSIDERED, Applicant prays that this
Court will immediately vacate the judgments due to the State's
violation of his due process and the filings of the fraudulent
arrest dates & documents.
        • I, Senrick Wilkerson, being presently illegally
incarcerated in the Ramsey I Unit, do state that the following
facts above are true and correct under the penalty of perjury.•


                                  "--c:::::==~ tted,
                                         SENRICK WILKERSON f'R.O '5E.
                                         TDCJ no. 1885146
                                         Ramsey I Unit
                                         1100 FM 655 7E-2-17T
                                         Rosharon, TX 77583

                                                                   paqe   z.oF 3
                       CERTIFICATE OF SERVICE
                                ·\\,\'1 2P
       I hereby certify that on ~ 1 2015, the foregoing motion
has been U.S. mailed to: Felicia Pitre District Clerk, 133 N.
Riverfront Blvd., LBl2, Dallas, Texas 75207 & The Court of
Criminal Appeals, P.O. Box 12308, Capitol Station, Austin, Texas
7 8 7 ll .                                 i~ ...
,-      ,..,.....
 -
.:;,.
        of.
        t,k




-·      if.:
        ~~